Citation Nr: 1202025	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  98-03 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1942 to December 1944.               

This case comes before the Board of Veterans Appeals (the Board) on appeal from a September 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The appellant's appeal was previously before the Board in September 1999 and September 2003, at which times the Board remanded the case for further action by the RO.  In a September 2006 decision, the Board denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  She appealed this decision to the Court of Appeals for Veterans Claims (Court).  In August 2007, the Court granted a joint motion by the parties to vacate the Board's decision and remand the case for further action.

The Board again decided this appeal in a December 2007 decision which again denied the claim on appeal.  The appellant again appealed that decision.  In an April 2010 decision, the Court remanded this matter to the Board for additional consideration of the claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran died in October 1986 at age 67 solely due to the effects of chronic lymphocytic leukemia.

2.  At the time of the Veteran's death, service connection was not in effect for any disabilities.

3.  The evidence of record does not preponderate against the appellant's assertion that in-service exposure to radiation related to the Veteran's death.    


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)  (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error. 


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The claim to service connection for the cause of the Veteran's death

The Veteran served on active duty from July 1942 to December 1944.  He died in October 1986.  The death certificate of record indicates that the immediate cause of the Veteran's death was chronic lymphocytic leukemia (CLL).  No contributing causes of death were listed.  

At the time of his death, the Veteran was not service connected for any disorders.  Nevertheless, in July 1995, the appellant claimed service connection for cause of the Veteran's death.  She asserts that the Veteran's exposure to radiation during active duty while serving as a dental technician ultimately led to his death.  In the September 1997 rating decision on appeal, the RO denied the appellant's claim.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). 

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods. Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  There are certain diseases that for which presumptive service connection may be granted if they are manifested in a veteran who participated in a radiation- risk activity.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (a) (2011).  For a service-connected disability to constitute the principal (primary) cause of death, it must singly or jointly with some other condition be the immediate or underlying cause of death or be etiologically related thereto.  38 C.F.R. § 3.312 (b).  For a service-connected disability to constitute a contributory cause of death, it must contribute substantially or materially to death, combine to cause death, and aid or lend assistance to the production of death.  38 C.F.R. § 3.312(c). 

As noted earlier, VA must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107.   

In this matter, the disorder that led to the Veteran's death - CLL - is expressly excluded from the types of cancers eligible for presumptive service connection under 38 C.F.R. § 3.309 and § 3.311.  Nevertheless, the Board finds a service connection finding warranted in this matter because the evidence does not preponderate against the assertion that the Veteran was exposed to radiation during service, and that the disease that resulted in death likely related to the in-service exposure to radiation.  See Combee and Alemany, both supra.   

The evidence indicates that while in the U.S. Navy the Veteran was exposed to radiation while providing dental treatment to service members.  The available service personnel and treatment records indicate that the Veteran served as a dental technician while on active duty.  The December 1944 enlistment record indicates that the Veteran served as a dental technician.  And an Army Qualification Separation Record shows that the Veteran assisted dentists by preparing patients, sterilizing instruments, cleaning teeth, and treating gum disease.  

The lay evidence of record also supports the appellant's assertion that the Veteran was exposed to radiation in service.  In an October 1995 letter, the appellant stated that the Veteran, as a dental technician, held film while x-rays were taken, and that he wore no protection while doing this.  During her April 1999 Board hearing, the appellant testified that the Veteran, while on furloughs, had told her about performing dental X-rays without radiation protection.  The Board has also favorably considered the lay statements noted in an August 2000 letter from the Veteran's treating physician, who indicated that the Veteran told him that he experienced x-ray radiation from his active duty service as a dental technician.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a claimant is competent to report on that which he or she has personal knowledge).  The Board finds the lay assertions particularly useful in this matter given that the Veteran's service treatment records are not available for review.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where records are apparently lost while in the possession of the government, a heightened obligation applies to consider carefully the benefit-of-the-doubt rule).

Moreover, the medical evidence of record does not preponderate against the appellant's assertion that the in-service radiation exposure led to the Veteran's CLL.  The Veteran's own treating physician supported such a nexus.  In a July 1995 statement, the physician stated that the Veteran's CLL was caused by his exposure to x-rays during service when he was a dental technician.  The physician later stated that, though he was not a specialist on radiation matters, he based his opinion on research articles that found a connection between radiation exposure and leukemia.  An October 2011 specialist's opinion from the Veterans Health Administration (VHA) also favors the claim to medical nexus here.  That examiner indicated in her report that the claims file had been reviewed.  She demonstrated familiarity with this matter by reviewing the Veteran's service and medical history, and by reviewing the appellant's assertions.  She initially indicated that CLL had historically been classified as a hematologic malignancy "that is not related to prior radiation exposure."  But this issue has recently been "re-evaluated."  After citing several studies which indicate a link between CLL and radiation, she stated that "it is my opinion that there likely is a link between CLL and prior exposure to radiation."  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  The examiner later stated that the link has not been "proven."  But her supportive statement was not withdrawn or qualified in any way that could be construed as evidence that preponderates against the appellant's claim.   

In sum, the Veteran was likely exposed to radiation during service, he died of a disease that may relate to radiation exposure, and two unchallenged opinions from medical professionals have corroborated the appellant's theory of causation here.  The evidence of record does not preponderate against the appellant's claim therefore.  See Alemany, supra. 

As the preponderance of the evidence is not against the appellant's claim, service connection for cause of the Veteran's death must be granted.  38 U.S.C.A. § 107(b); see also Gilbert, supra. 

Parenthetically, the Board notes that the appellant has also asserted that in-service nasal treatment exposed the Veteran to radiation as well, and that that exposure also caused his CLL.  Given the favorable decision here, the Board will not address that aspect of her claim.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.     



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


